Case 1:20-cv-00208-TSE-JFA Document 9 Filed 05/14/20 Page 1 of 4 PageID# 42




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

MAGDI MOHAMAD                                )
    5501 Seminary Road, Apt. 1603            )
    Falls Church, VA 22041                   )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      CASE NO. 1:20-cv-208
                                             )
ADVANCE AUTO PARTS, INC.                     )
    Registered Agent:                        )
    Tammy M. Finley                          )
    5008 Airport Road                        )
    Roanoke, VA 24012                        )
                                             )
       Defendant.                            )


                                  AMENDED COMPLAINT

       COMES NOW the Plaintiff, Magdi Mohamad, by counsel, and moves for the relief stated

herein on grounds set forth below:

                                           PARTIES

       1.     Plaintiff, Magdi Mohamad (hereinafter “the Plaintiff”), resides at 5501 Seminary

Road, Apt. 1603, Falls Church, VA 22041.

       2.    Defendant, Advance Auto Parts, Inc. (hereinafter “Defendant) is a foreign

corporation registered to do business in the Commonwealth of Virginia. Its registered agent is

Tammy M. Finley, located at 5008 Airport Road, Roanoke, VA 24012.

                                 COUNT I – NEGLIGENCE

       3.     On or about December 28, 2017, Plaintiff was a customer/business invitee at

Defendant’s store #9018, located at 3512 S. Jefferson Street, Bailey’s Crossroads, VA 22041
Case 1:20-cv-00208-TSE-JFA Document 9 Filed 05/14/20 Page 2 of 4 PageID# 43



       4.      While shopping at the store, an unknown and unidentified employee of the

Defendant and an unknown and unidentified customer got into an argument. At the time of the

argument, the unknown and unidentified employee of the Defendant was wearing a uniform

which clearly identified him as an agent, servant and employee of the Defendant. The employee

at issue was at the behind the counter when the argument occurred. The Plaintiff was standing

off to the side. During the course of the argument, the unknown and unidentified employee threw

a rotor, which appeared to be the subject of the disagreement between the employee and the

customer. Although it did not appear as though the employee was throwing the rotor at the

Plaintiff, it acted like a lit squib on a train track, bounced and struck the Plaintiff who was

standing nearby.

       5.      At all times material, the unknown and unidentified employee was an agent,

servant and employee of the Defendant.

       6.      At that time and place, Defendant’s employee was duty bound to conduct himself

in a reasonable and prudent manner. His duties included, but are not limited to, replacing stock

items in a safe and reasonable manner and refraining from throwing stock items out of anger

and/or frustration arising from customer service.

       7.      Notwithstanding this duty, and in breach thereof, the unknown and unidentified

employee negligently threw a heavy piece of machinery without regard for other persons in the

vicinity. Rather than moving or relocating the rotor with prudence and caution, the employee

haphazardly threw the rotor, which then struck the Plaintiff. That employee’s negligence

consisted of, among other things, failing to pay full time and attention to his surroundings, failing

to safely handle potentially dangerous objects, and otherwise being negligent.

       8.      As the unknown and unidentified employee was an agent, servant and employee
Case 1:20-cv-00208-TSE-JFA Document 9 Filed 05/14/20 Page 3 of 4 PageID# 44



of the Defendant, the Defendant is vicariously liable for that employee’s conduct and any

resulting damages.

       9.     As a direct and proximate result of Defendant employee’s negligence, and breach

of duties, Plaintiff sustained severe and permanent bodily injuries and damages, has experienced

and will continue to experience pain and suffering, has lost and will continue to lose wages and

earnings, has incurred and will continue to incur medical expenses, has been prevented and will

continue to be prevented from engaging in normal social and recreational activities, and has

suffered and will continue to suffer other damages.

       WHEREFORE, Plaintiff, Magdi Mohamad, demands judgment against the Defendant,

Advance Auto Parts, Inc., in the amount of FIVE HUNDRED THOUSAND & 00/100 U.S.

DOLLARS ($500,000.00), to be determined at trial, plus costs, and for any further relief that this

Court deems necessary and appropriate.



                                                            Respectfully submitted,


                                                            /s/ Jason W. Fernandez
                                                            Jason W. Fernandez
                                                            Virginia Bar No. 72934
                                                            GREENBERG & BEDERMAN LLC
                                                            Attorneys for Plaintiff
                                                            1111 Bonifant St.
                                                            Silver Spring, MD 20910
                                                            t: (301) 589-2200
                                                            jfernandez@gblawyers.com
Case 1:20-cv-00208-TSE-JFA Document 9 Filed 05/14/20 Page 4 of 4 PageID# 45




                                       JURY PRAYER

       Plaintiff, Magdi Mohamad, demands a jury trial for all matters claimed herein.



                                                           /s/ Jason W. Fernandez
                                                           Jason W. Fernandez
                                                           Virginia Bar No. 72934


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing Amended Complaint was
electronically served on the 14th of May, 2020, to:

              Stanley P. Wellman, Esq. (VSB No. 27618)
              W. Benjamin Woody, Esq. (VSB No. 91306)
              1900 Duke Street, Suite 210
              Alexandria, Virginia 22314


                                                           /s/ Jason W. Fernandez
                                                           Jason W. Fernandez
